DETAILED ACTION
This Office action is in response to the amendment filed on December 20, 2021.
Claims 1-20 are pending.
Claims 1, 4, 5, 7, 10, 14, 15, 19, and 20 have been amended.
Claims 1-20 are allowed.
The objection to Claim 14 is withdrawn in view of Examiner’s amendments to the claim.
The 35 U.S.C. § 101 rejections of Claims 1-20 are withdrawn in view of Examiner’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with James T. Bergstrom (Reg. No. 57,021) on January 10, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 12/20/2021), please amend Claims 1, 4, 5, 7, 10, 14, 15, 19, and 20 as follows:

1. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving one or more log messages from a process, wherein the process experiences an error during execution;
extracting information related to the error for the one or more log messages;
generating a Uniform Resource Locator (URL) using the information related to the error, wherein the URL comprises a developer URL that redirects to a source code repository to open a specified version of a source code file using a filename of the source code file at a specified line number corresponding to the error; [[and]]
embedding the URL in a log file with the one or more log messages; and
accessing the log file to activate the URL to redirect to the source code repository to open the specified version of the source code file using the filename of the source code file at the specified line number corresponding to the error.

2. (Original) The non-transitory computer-readable medium of claim 1, wherein the one or more log messages comprise a filename of a source code file from which a portion of the process where the error occurred was compiled.



4. (Currently Amended) The non-transitory computer-readable medium of claim 2, wherein the filename of the source code file is generated automatically when the source code file is compiled by replacing a macro in the source code file with the filename of the source code file by a compiler.

5. (Currently Amended) The non-transitory computer-readable medium of claim 2, wherein the filename of the source code file is determined by accessing a call stack.

6. (Original) The non-transitory computer-readable medium of claim 1, wherein the information related to the error is embedded in the one or more log messages.

7. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the developer URL comprises a source code repository host address for the source code repository.

8. (Original) The non-transitory computer-readable medium of claim 7, wherein the source code repository host address is retrieved from a configuration file that is separate from the one or more log messages.



10. (Currently Amended) The non-transitory computer-readable medium of claim 7, wherein the developer URL further comprises a source code version for the specified version of the source code file, the filename [[for]] of the source code file, and the specified line number corresponding to the error.

11. (Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the URL further comprises a support URL that includes a support center address.

12. (Original) The non-transitory computer-readable medium of claim 11, wherein the support URL further comprises a search string for a search interface.

13. (Original) The non-transitory computer-readable medium of claim 1, wherein the URL is embedded in the log file as a hyperlink.

14. (Currently Amended) The non-transitory computer-readable medium of claim 1, further comprising:
determining whether a type of a user account requesting the URL comprises a developer account or a support account; and
on the type of the user account.

15. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the URL further comprises an address of a login portal.

16. (Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the login portal routes requests to a support center or to the source code repository based on a login credential.

17. (Original) The non-transitory computer-readable medium of claim 1, wherein the URL is generated by a support workstation.

18. (Original) The non-transitory computer-readable medium of claim 1, wherein the URL is generated by a developer workstation.

19. (Currently Amended) A method of generating URLs in log files for source code repositories and support centers, the method comprising:
receiving one or more log messages from a process, wherein the process experiences an error during execution;
extracting information related to the error for the one or more log messages;
generating a Uniform Resource Locator (URL) using the information related to the error, wherein the URL comprises a developer URL that redirects to a source code repository to open a using a filename of the source code file at a specified line number corresponding to the error; [[and]]
embedding the URL in a log file with the one or more log messages; and
accessing the log file to activate the URL to redirect to the source code repository to open the specified version of the source code file using the filename of the source code file at the specified line number corresponding to the error.

20. (Currently Amended) A system comprising:
one or more processors; and
one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving one or more log messages from a process, wherein the process experiences an error during execution;
extracting information related to the error for the one or more log messages;
generating a Uniform Resource Locator (URL) using the information related to the error, wherein the URL comprises a developer URL that redirects to a source code repository to open a specified version of a source code file using a filename of the source code file at a specified line number corresponding to the error; [[and]]
embedding the URL in a log file with the one or more log messages; and
accessing the log file to activate the URL to redirect to the source code repository to open the specified version of the source code file using the filename of the source code file at the specified line number corresponding to the error.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “generating a Uniform Resource Locator (URL) using the information related to the error, wherein the URL comprises a developer URL that redirects to a source code repository to open a specified version of a source code file using a filename of the source code file at a specified line number corresponding to the error; accessing the log file to activate the URL to redirect to the source code repository to open the specified version of the source code file using the filename of the source code file at the specified line number corresponding to the error” as recited in independent Claims 1, 19, and 20.
The closest cited prior art, the combination of US 2003/0037291 (hereinafter “Goldsmith”) and US 2002/0112096 (hereinafter “Kaminsky”), teaches handling errors in a service program including service functions capable of being called from application programs. However, the combination of Goldsmith and Kaminsky fails to teach “generating a Uniform Resource Locator (URL) using the information related to the error, wherein the URL comprises a developer URL that redirects to a source code repository to open a specified version of a source code file using a filename of the source code file at a specified line number corresponding to the error; accessing the log file to activate the URL to redirect to the source code repository to open the specified version of the source code file using the filename of the source code file at the specified line number corresponding to the error” as recited in independent Claims 1, 19, and 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191